RIVERPARK FUNDS TRUST RiverPark Large Growth Fund RiverPark/Wedgewood Fund RiverPark Small Cap Growth Fund RiverPark Short Term High Yield Fund RiverPark/Gravity Long-Biased Fund (the “Funds”) Each a series of RiverPark Funds Trust Supplement dated February 2, 2011 to the Statement of Additional Information dated September 28, 2010 IMPORTANT INFORMATION ABOUT RIVERPARK FUNDS TRUST Effective immediately, under the section entitled “Portfolio Holdings Information” on Page 31 of the Funds’ Statement of Additional Information dated September 28, 2010, the last sentence of the first paragraph is amended and restated in its entirety, as follows: “In addition the Funds intend to disclose their portfolio holdings on the Funds' website at www.riverparkfunds.com on a monthly basis approximately 10 days after the end of each month.” Please retain this Supplement for future reference.
